EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mr. Steven Bondura on February 10, 2021.

Regarding Claim 11, the claim is modified as follows:
11.  (Currently amended)  A cleaning device for cleaning a rotor disk of a spinning rotor, comprising: 
	a receptacle mounted to a feed unit configured for positioning the receptacle relative to the spinning rotor in an axial direction;

a cleaning head comprising at least one bearing area on a proximal end slidingly mounted in the axial direction in a floating manner inside the receptacle, the cleaning head comprising a distal end with at least one pivotably mounted cleaning element for cleaning the spinning rotor; 

an actuator in the cleaning head configured to angularly position the at least one pivotably mounted cleaning element; and  



wherein during operation the receptacle is axially positioned by the feed unit relative to the spinning rotor, the actuator actuates the at least one pivotably mounted cleaning element to angularly position for engagement with the rotor disk of the spinning rotor, and engagement of the cleaning element with the rotor disk axially moves the cleaning head relative to the receptacle in the floating manner along the at least one bearing area. 

Regarding Claim 12, the claim is modified as follows:
12.  (Currently amended)  The cleaning device according to claim 11, wherein a degree of floating axial play between the cleaning head and the receptacle along the at least one bearing area is defined by a backlash in the axial direction of the cleaning head relative to the receptacle.  

Regarding Claim 13, the claim is modified as follows:
13.  (Currently amended)  The cleaning device according to claim 11, wherein the cleaning head comprises an air supply and the actuator comprises a piston axially actuated by from a retracted piston position to an extended piston position to engage and actuate the at least one pivotably mounted cleaning element. 

Regarding Claim 17, the claim is modified as follows:
17. (Currently amended)  The cleaning device according to claim 16, wherein during the extending of the scraper, the cleaning head is movable along the receptacle within a degree of floating axial play between the cleaning head and the receptacle along the at least one bearing area to position the scraper in the axial direction with respect to a rotor groove of the rotor disk.

Regarding Claim 18, the claim is modified as follows:
18.  (Currently amended)  The cleaning device according to claim 11, wherein the cleaning element further comprises a blow hole in communication with an air supply in the cleaning head for supplying compressed air to the blow hole.  

Regarding Claim 21, the claim is modified as follows:
21.  (Currently amended)  The cleaning device according to claim 11, wherein the at least one bearing area is defined by a circumferentially extending groove along which the cleaning head is mounted inside the receptacle, the groove defining axial limits of a degree of floating axial play between the cleaning head and the receptacle along the at least one bearing area.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received December 4, 2020.  Claims 11, 12, 17, and 21 were amended.  Claims 11-13, 17, 18, and 21 were amended by Examiner’s Amendment to place Claims 11-21 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 11-21, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims.  Specifically, the prior art does not at the least teach the axial movement in combination with the pivotal actuation as claimed.  For the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



/Marc Carlson/
Primary Examiner, Art Unit 3723